72 F.3d 134
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Richard WORTHON, Appellant,v.Paul CASPARI;  Larry Bogan;  Fred Arflack;  Unknown Cox, Appellees.
No. 95-1748EM.
United States Court of Appeals, Eighth Circuit.
Submitted:  Dec. 6, 1995.Filed:  Dec. 13, 1995.

Before FAGG, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Richard Worthon appeals the district court's grant of summary judgment to the prison officials named in Worthon's 42 U.S.C. Sec. 1983 action.  Having considered the record and the briefs, we conclude the district court's decision is clearly correct.  We thus affirm for the reasons given in the district court's memorandum opinion.  See 8th Cir.  R. 47B.